
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 751
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2009
			Mr. Chandler
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Encouraging States to adopt laws that set
		  clear guidelines for contact protocols for personal emergency response systems
		  used by the Nation’s senior citizens.
	
	
		Whereas personal emergency response systems (PERS devices)
			 are purchased mostly by senior citizens;
		Whereas there is no Federal regulation specifying the
			 protocol that should be used by the monitoring station when a PERS device is
			 activated or whether such stations should first call 911 in order to get
			 appropriate emergency aid in a timely manner;
		Whereas, in 2008, the Kentucky General Assembly enacted
			 the Christine Talley Act (KRS 438.280) which requires that 911 be the first
			 call a monitoring station makes when a PERS device is activated;
		Whereas this law was named in honor of Christine Talley
			 who died after suffering a heart attack after the PERS monitoring system she
			 had activated first attempted to contact her directly, and she was unable to
			 respond;
		Whereas the monitoring station did not contact emergency
			 responders until after she was found by her son and taken to the hospital,
			 nearly an hour after the initial activation of the PERS device; and
		Whereas regulation of PERS devices by States may help to
			 save the lives of citizens like Christine Talley by preventing the waste of
			 valuable time in emergency situations: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that States should adopt laws that set clear guidelines for
			 contact protocols for personal emergency response systems used by the Nation’s
			 senior citizens.
		
